1                                                                  JS-6
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11       ERICA GALVAN,                          Case No. 5:19-cv-00743-CJC (GJS)
12                 Plaintiff                     JUDGMENT
13            v.
14       ANDREW M. SAUL, Commissioner
         of Social Security1
15
                   Defendant.
16
17
            Pursuant to the Court’s Order, IT IS ADJUDGED that this action is dismissed
18
     without prejudice.
19
20
     DATE: December 9, 2019               __________________________________
21                                        CORMAC J. CARNEY
22                                        UNITED STATES DISTRICT JUDGE

23
24
25
26
27
     1
           Andrew M. Saul, the Commissioner of Social Security, is substituted as
28   defendant for Nancy A. Berryhill. See Fed. R. Civ. P. 25(d).
